Citation Nr: 1540545	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis Education Center


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 23, 2010.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1977.  The appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2013 decision of the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran was found permanently and totally disabled effective from March 2002, and notice of this rating was sent to the Veteran in June 2002.  

2.  The appellant, who is the "child" of the Veteran, was born in June 1979.  

3.  The appellant had not pursued any educational program at the time she filed an application for VA education benefits in December 2012.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond June 2010, for VA education benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3040-21.3047 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2015).  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

B. Extension of Delimiting Date

In this case, there is no material dispute that the appellant qualifies as the "child" of the Veteran under 38 C.F.R. § 21.3021(b).  There is also no material dispute that the Veteran was found permanently and totally disabled (P&T) effective from March 2002.  Notice of this P&T rating was sent to the Veteran in June 2002.  There is also no material dispute that the appellant was born in June 1979.  Finally, there is no material dispute that the appellant had not started pursuing any educational program at the time she filed an application for VA education benefits in December 2012.  

In light of these undisputed facts, the central question in this appeal concerns whether the applicable laws and regulations allow for the deliminating date for her eligibility for education benefits to be extended beyond June 23, 2010.  

(1) Applicable Law

An eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer P&T disabled.  VA will extend an eligible child's period of eligibility for the reasons listed in paragraphs (g) and (h) of this section.  See paragraph (c) of this section if the child serves on duty in the Armed Forces as an eligible child after his or her 18th birthday and before his or her 26th birthday.  If the veteran dies while the P&T rating is in effect and before the eligible child's 26th birthday, see paragraph (b) of this section to determine the new period of eligibility.  38 C.F.R. § 21.3041(a).

In relevant part, an exception to this general period of eligibility is as follows:

A child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a P&T disability after the child's 18th birthday but before the child's 26th birthday.  38 C.F.R. § 21.3041(a)(2).  

If the effective date of the P&T rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated P&T disabled, or 8 years after the beginning date the child elects.  The child can elect as a beginning date- (A) The effective date of the P&T rating; (B) The date VA notifies the veteran of the veteran's P&T rating; or (C) Any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).

Certain limited exceptions apply to the delimiting date period.  An extension may be granted beyond age 26 if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control: 

a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies.

 (b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

 (c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program.

 (d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

38 C.F.R. § 21.3043 (2014).

(2) Discussion

Here, the appeal must be denied because she applied for VA education benefits after the maximum possible deliminating date.  

Because the Veteran was notified of his P&T rating in June 2002, the appellant could have chosen this date, which is the later of the two options, as the beginning date for her eligibility.  See 38 C.F.R. § 21.3041(a)(2)(ii).  Eight years from that date would be June 2010.  She did not file for benefits until greater than 2 years later, in December 2012.  Although she was delayed from starting an educational program due to her husband's medical condition, which is a condition beyond her control, she had not started any educational program prior to December 2012.  As such, it cannot be found that she "suspended" her pursuit of an educational program, one which could have "resumed" once the condition beyond her control (her husband's medical condition) ended.  See 38 C.F.R. § 21.3043.  

Even if this situation could be considered a "suspended" pursuit of her educational program, she reached the maximum age of eligibility, 31 years old, in June 2010, which is prior to when she applied for this benefit in December 2012.  She was not "enrolled in an educational institution" at that time.  As such, no extension beyond the age of 31 could be made.  See 38 C.F.R. § 21.3041(g)(2).  

In conclusion, there is no legal basis upon which to grant a deliminating date beyond June 2010 for educational assistance benefits under Chapter 35.  Accordingly, the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

An extension of the delimiting date for VA education benefits under Chapter 35, Title 38, of the United States Code, beyond June 23, 2010, is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


